                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK


 JKAYC, LLC,                                        Civil Action No. 1:20-cv-943 (PKC) (SMG)

        Plaintiff,                                        CONFIDENTIALITY ORDER

 v.

 NOAH BANK,

         Defendant.


       IT IS HEREBY ORDERED that the following provisions shall govern claims of

confidentiality in these proceedings:

       1.      Any party to this action and any third-party shall have the right to designate as

“Confidential” and subject to this Order any information, document, or thing, or portion of any

document or thing: (a) that contains trade secrets, competitively sensitive technical, marketing,

financial, sales or other confidential business information, or (b) that contains private or

confidential personal information, or (c) that contains information received in confidence from

third-parties. Any party to this litigation or any third-party covered by this Order, who produces

or discloses any confidential material, including without limitation any information, document,

thing, interrogatory answer, admission, pleading, or testimony, shall mark the same with the

foregoing or similar legend: “CONFIDENTIAL” or “CONFIDENTIAL-SUBJECT TO

DISCOVERY CONFIDENTIALITY ORDER” (hereinafter “Confidential”).

       2.      All confidential material shall be used by the receiving party solely for purposes of

the prosecution or defense of this action, shall not be used by the receiving party for any business,

commercial, competitive, personal or other purposes, and shall not be disclosed by the receiving

party to anyone other than those set forth in Paragraph 3, unless and until the restrictions herein
are removed either by written agreement of counsel for the parties, or by Order of the Court. It is,

however, understood that counsel for a party may give advice and opinions to his or her client

solely relating to the above-captioned action based on his or her evaluation of confidential material,

provided that such advice and opinions shall not reveal the content of such confidential material

except by prior written agreement of counsel for the parties, or by the Order of the Court.

       3.      Confidential material and the contents of confidential material may be disclosed

only to the following individuals under the following conditions:

            a. Outside counsel (herein defined as any attorney at the parties’ outside law firms)

               and relevant in-house counsel for the parties;

            b. Outside experts or consultants retained by outside counsel for purposes of this

               action, provided they have signed a non-disclosure agreement in the form attached

               hereto as Exhibit A”

            c. Secretarial, paralegal, clerical, duplicating and data processing personnel of the

               foregoing;

            d. The Court or court personnel;

            e. The Mediator;

            f. Any deponent may be shown or examined on any information, document or thing

               designated confidential if it appears that the witness authored or received a copy of

               it, was involved in the subject matter described therein or is employed by the party

               who produced the information, document or thing, or if the producing party

               consents to such disclosure;

            g. Vendors retained by or for the parties to assist in preparing for discovery and/or

               hearings including, but not limited to, court reporters, litigation support personnel,



                                                 -2-
                individuals to prepare demonstrative and audiovisual aids for use at trial or in

                depositions, as well as their staff, stenographic, and clerical employees whose

                duties and responsibilities require access to such materials; and

             h. The parties. In the case of parties that are corporations or other business entities,

                “party” shall mean executives who are required to participate in decisions with

                reference to this lawsuit.

        4.      Confidential material shall be used only by individuals permitted access to it under

Paragraph 3. Confidential material, copies thereof, and the information contained therein, shall

not be disclosed in any manner to any other individual, until and unless (a) outside counsel for the

party asserting confidentiality waives the claim of confidentiality or (b) the Court orders such

discovery.

        5.      With respect to any depositions that involve a disclosure of confidential material of

a party to this action, such party shall have until ten (10) days after receipt of the deposition

transcript within which to inform all other parties that portions of the transcript are to be designated

confidential, which period may be extended by agreement of the parties. No such deposition

transcript shall be disclosed to any individual other than the individuals described in Paragraph

3(a), (b), (c), (d) and (f) above and the deponent during these ten (10) days, and no individual

attending such a deposition shall disclose the contents of the deposition to any individual other

than those described in Paragraph 3(a), (b), (c), (d) and (f) above during said ten (10) days. Upon

being informed that certain portions of a deposition are to be designated as confidential, all parties

shall immediately cause each copy of the transcript in its custody or control to be appropriately

marked and limit disclosure of that transcript in accordance with Paragraphs 3 and 4.




                                                  -3-
       6.       If counsel for a party receiving documents or information designated as

Confidential hereunder objects to such designation of any or all of such items, the following

procedure shall apply:

       a.       Counsel for the objecting party shall serve on the designating party or third-party a

written objection to such designation, which shall describe with particularity the documents or

information in question and shall state the grounds for objection. Counsel for the designating party

or third-party shall respond in writing to such objection within fourteen (14) days, and shall state

with particularity the grounds for asserting that the document or information is Confidential. If no

timely written response is made to the objection, the challenged designation will be deemed to be

void. If the designating party or nonparty makes a timely response to such objection asserting the

propriety of the designation, counsel shall then confer in good faith in an effort to resolve the

dispute.

       b.       If a dispute as to a Confidential designation of a document or item of information

cannot be resolved by agreement, either party may apply to the Court for a determination as to

whether the designation is appropriate. The burden rests on the party seeking confidentiality to

demonstrate that such designation is proper. The document or information that is the subject of

the filing shall be treated as originally designated pending resolution of the dispute.

       7.       If the need arises during discovery or at trial for any Party to disclose Confidential

information, it may do so only after giving written notice to the producing Party and as directed

by the Court.    The Party desiring to disclose information covered by this Order to any other

individual must identify the intended recipient to the producing Party. If the producing party

objects to such disclosure or such identified person, it must notice the disclosing Party in writing

within five (5) business days of receipt of such written identification. The Parties shall thereafter



                                                 -4-
confer and in good faith attempt to resolve any such objection. If the dispute cannot be resolved,

the Party desiring to disclose Information covered by this Order shall bear the burden of applying

to the Court for leave to make the disclosure to the non-authorized individual, with notice to the

producing Party, with the producing Party bearing the burden of persuasion. In such event, no

Information shall be disclosed in whole or in part to the non-authorized individual until the Court

adjudicates and grants the request for leave to make the disclosure. In the event disclosure is

authorized or approved to said identified individual, then each such individual shall first be given

a copy of this Order and be required to read it, be bound by its terms, and execute Exhibit A. All

signed attestations shall be maintained by the Party disclosing the information and shall be

available to the other Party in the event there is a good faith belief that there may have been a

violation of this Order.

       8.      The parties shall comply with the Eastern District of New York’s Steps for E-Filing

Sealed Documents in civil cases, located at:

https://www.nyed.uscourts.gov/sites/default/files/forms/EfilingSealedCV.pdf, if they wish to

move to file a document under seal.

       9.      To the extent consistent with applicable law, the inadvertent or unintentional

disclosure of confidential material that should have been designated as such, regardless of whether

the information, document or thing was so designated at the time of the disclosure, shall not be

deemed a waiver in whole or in part of a party’s claim of confidentiality, either as to specific

information, the document or thing disclosed or as to any other material or information concerning

the same or related subject matter. Such inadvertent or unintentional disclosure may be rectified

by notifying in writing counsel for all parties to whom the material was disclosed that the material

should have been designated confidential within a reasonable time after disclosure. Such notice



                                                -5-
shall constitute a designation of the information, document or thing as confidential under this

Confidentiality Order.

       10.     No information that is in the public domain or which is already known by the

receiving party through proper means or which is or becomes available to a party from a source

other than the party asserting confidentiality, rightfully in possession of such information on a non-

confidential basis, shall be deemed or considered to be confidential material under this

Confidentiality Order.

       11.     This Confidentiality Order shall not deprive any party of its right to object to

discovery by any other party or on any otherwise permitted ground. This Confidentiality Order is

being entered without prejudice to the right of any party to move the Court for modification or for

relief from any of its terms.

       12.     This Discovery Confidentiality Order shall survive the termination of this action

and shall remain in full force and effect unless modified by an Order of the Court or by the written

stipulation of the parties filed with the Court.

       13.     This Discovery Confidentiality Order shall be retroactive to the beginning of the

discovery period in the above captioned matter.

       14.     This Confidentiality Order may be signed by fax or PDF signature and may be

signed in one or more counterparts, each of which shall be deemed to be an original, but all of

which together shall constitute one agreement.




                                                   -6-
CONSENTED TO:




 /s Robert J. Basil                  /s Kelly A. Zampino
 Robert J. Basil, Esq.               Mark A. Berman, Esq.
 The Basil Law Group, P.C.           Kelly A. Zampino, Esq.
 32 East 31st Street, 9th floor      HARTMANN DOHERTY ROSA
 New York, NY 10016                  BERMAN & BULBULIA, LLC
 Attorneys for Plaintiff             800 Third Avenue, 28th Fl.
 JKAYC, LLC                          New York, NY 10022
                                     Attorneys for Defendant
                                     Noah Bank




                                  SO ORDERED.

                                  ______________________________
                                  Steven M. Gold
                                  United States Magistrate Judge
Dated: June 22, 2020




                                   -7-
                                               EXHIBIT A



 JKAYC, LLC,                                               Civil Action No. 1:20-cv-943 (PKC) (SMG)

         Plaintiff,                                           AGREEMENT TO BE BOUND
                                                             BY CONFIDENTIALITY ORDER
 v.

 NOAH BANK,

          Defendant.


        I, ___________________, being duly sworn, state that:

        1.         My address is ________________________________.

        2.         My present employer is ____________________ and the address of my present

employment is __________________________.

        3.         My present occupation or job description is ______________________.

        4.         I have carefully read and understood the provisions of the Confidentiality Order in

this case, and I will comply with all provisions of the Confidentiality Order.

        5.         I will hold in confidence and not disclose to anyone not qualified under the

Confidentiality Order any confidential material or any words, summaries, abstracts, or indices of

confidential information disclosed to me.

        6.         I will limit use of the confidential material disclosed to me solely for purpose of

this litigation.

        7.         No later than the final conclusion of the trial, I will return all confidential material

and summaries, abstracts, and indices thereof which come into my possession, and documents or




                                                     -8-
things which I have prepared relating thereto, to counsel for the party for whom I was employed

or retained.

         8.     I hereby consent to the jurisdiction of this Court for the purpose of enforcement of

the Confidentiality Order in this action.

         I declare under penalty that the foregoing is true and correct.



Dated:                                         __________________________

                                                        (Name)




                                                  -9-
